             Case 5:18-cr-00258-EJD Document 1003 Filed 09/07/21 Page 1 of 5




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9
     Attorneys for Defendant ELIZABETH A. HOLMES
10

11
                                 UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
                                               )
16          Plaintiff,                         )   DEFENDANT ELIZABETH HOLMES’
                                               )   PRELIMINARY WITNESS LIST
17     v.                                      )
                                               )   Hon. Edward J. Davila
18   ELIZABETH HOLMES and                      )
     RAMESH “SUNNY” BALWANI,                   )
19                                             )
            Defendants.                        )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     MS. HOLMES’ PRELIMINARY WITNESS LIST
     CR-18-00258 EJD
                                       1
             Case 5:18-cr-00258-EJD Document 1003 Filed 09/07/21 Page 2 of 5




 1          In addition to any witnesses the government has identified, Ms. Holmes may call the following

 2 witnesses in her case-in-chief at trial, if she chooses to present one:

 3                  1. Riley Bechtel

 4                  2. Stayce Beck
                    3. Fabrizio Bonnani
 5
                    4. Tammy Burd
 6
                    5. John Bostic
 7
                    6. John Carreyrou
 8                  7. Tim Carroll
 9                  8. Yung Chan
10                  9. Sergio Chavez
                    10. Tim Cooper
11
                    11. Sue Desmond-Hellmann
12
                    12. Redacted
13
                    13. Elizabeth Dickinson
14                  14. Jennifer Dooren
15                  15. Redacted
16                  16. Karen Dyer

17                  17. Susan Evans
                    18. Kenneth Fisher
18
                    19. William Foege
19
                    20. William Frist
20                  21. Alberto Gutierrez
21                  22. Margaret Hamburg
22                  23. Peyton Hobson

23                  24. Sally Hojvat
                    25. Mary Hole
24
                    26. Chris Holmes
25
                    27. Elizabeth Holmes
26
                    28. Terry Huff
27                  29. Redacted
28               30. Penny Keller
     MS. HOLMES’ PRELIMINARY WITNESS LIST
     CR-18-00258 EJD
                                       2
           Case 5:18-cr-00258-EJD Document 1003 Filed 09/07/21 Page 3 of 5




 1             31. Redacted

 2             32. Richard Kovacevich
               33. Redacted
 3
               34. Mark Laret
 4
               35. Robert Leach
 5
               36. Erez Levy
 6             37. Christopher McCollow
 7             38. Mindy Mechanic
 8             39. Redacted
               40. Michael Mugmon
 9
               41. Steve O’Neill
10
               42. Redacted
11
               43. Redacted
12             44. Redacted
13             45. Brian Rodriguez
14             46. George Scavdis

15             47. Jeffrey Schenk
               48. Mario Scussel
16
               49. Redacted
17
               50. Jeff Shuren
18             51. Seema Singh
19             52. Kimberly Summe
20             53. Redacted

21             54. Redacted
               55. Judith Yost
22
               56. Government Attorneys LNU
23
               57. Government Paralegal LNU
24
               58. Automated Litigation Support Supervisor LNU
25             59. USAO Employee in the Automated Litigation Support Unit LNU
26             60. SEC Attorneys LNU

27             61. Summary Witness
               62. Document Custodians from entities to be determined
28
     MS. HOLMES’ PRELIMINARY WITNESS LIST
     CR-18-00258 EJD
                                       3
             Case 5:18-cr-00258-EJD Document 1003 Filed 09/07/21 Page 4 of 5




 1          This list is the defense’s good faith effort to identify witnesses Ms. Holmes may call at trial. Ms.

 2 Holmes reserves the right to supplement this list in light of the evidence presented at trial, future

 3 developments in the case, the provision of additional discovery, outreach to additional witnesses, and

 4 rulings by the Court.

 5 DATED: September 2, 2021

 6

 7

 8                                                        /s/ Katherine Trefz
                                                          KEVIN DOWNEY
 9                                                        LANCE WADE
                                                          AMY MASON SAHARIA
10                                                        KATHERINE TREFZ
                                                          Attorneys for Elizabeth Holmes
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ PRELIMINARY WITNESS LIST
     CR-18-00258 EJD
                                       4
            Case 5:18-cr-00258-EJD Document 1003 Filed 09/07/21 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on September 7, 2021 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5                                                      /s/ Katherine Trefz
                                                        KATHERINE TREFZ
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ PRELIMINARY WITNESS LIST
     CR-18-00258 EJD
